Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 38 and 40 are objected to because of the following informalities:  “solar-heat” should be “solar heat” to be uniform throughout the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 and 26-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al (US 2006/0251807) in view of Fensel et al (US 2005/0238848) and Skelhorn (US 2005/0126441).
Regarding claims 21-24, 30-32, and 34-36, Hong teaches roofing granules (para 10) comprising base particles with an average particle size of between #8 and #50 U.S. mesh (para 13) and made of mica or slate with a flake-like geometry (para 54) wherein the granules are coated uniformly (para 19) with a binder (para 71) and a solar heat reflective colorant or pigment such as titanium oxide (para 17, 82). The granules are applied to the upper surface of a bituminous base sheet (i.e., a solar-heat reflective roofing product) (para 93-95). 
Hong fails to teach the coating has thickness of at least one mil or 2 mils. However, Hong teaches the coating should have a thickness of about 5 micrometers to 200 micrometers (i.e., 0.2 mil to 8 mil), which overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the Hong, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Hong teaches the need for the granules to be flat or have disc-like shapes (i.e., higher aspect ratios) for the benefit of properly coating the surface of the granule without the agglomeration of particles during the coating process (para 91). Therefore, it would have been obvious to the skilled artisan through routine experimentation to adjust the flat or disc-like shape of the roofing granules thereby adjusting the aspect ratio of the granules for the benefit of being able to properly coat the granule and avoid the problems of agglomeration of the particles.
claims 21 and 32), greater than 80 percent (claim 23), greater than 90 percent (claim 35); wherein the granules have a solar heat reflectance of at least 70 percent (claim 21).
Fensel teaches roofing materials comprising roofing granules (26, 28) applied to the upper surface of the roofing materials (22) (i.e., base sheets) (fig 3). Fensel teaches the granules have an opacity of greater than 90% as to prevent light from passing through the granules and damaging the underlying asphalt coating (para 18). Fensel teaches the granules may be any shape (para 15).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the roofing materials of Fensel with the roofing products of Hong for roofing products with roofing granules that prevent light from passing through and damaging the underlying asphalt coating.
Hong as modified by Fensel fails to teach the solar heat-reflective pigment providing a solar heat reflectance of greater than 70 percent to the granules.
Skelhorn teaches a composition of a thermally insulating coating system (i.e., paint) with the benefit of increased solar reflectance and lower thermal conductivity (abstract) for the exterior of constructions (i.e., roofing materials). Skelhorn teaches the coating comprises a binder (para 20) and an infrared-reflective (i.e., solar heat-reflective) pigment (page 6, Table 4). Skelhorn teaches the coating system has solar reflectance of at least 70 percent (Fig 9). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to combine the pigments of Skelhorn with the granule coatings of Hong 
Regarding claims 26-28 Hong teaches the use of acrylic (i.e., organic), silica binders (i.e., silica coating binders), titanium dioxide, and zinc oxide (para 71-73, 77, and 82); and Skelhorn teaches the coating comprises a silicone or polyurethane binder (para 20) and a titanium dioxide, calcium carbonate, or glass sphere infrared-reflective (i.e., solar heat-reflective) pigments (Table 4).
Regarding claim 29, Hong gives working examples of granules which have (a*2 + b*2)1/2 less than 6 (para 103, 105, 109), which would have suggested or otherwise rendered obvious as a matter of design choice said values or relation for the color coordinates to one of ordinary skill in the art at the time of invention.
Regarding claims 30 and 31, Hong teaches the coating may be applied uniformly through a fluidized bed process (para 14-17) which match the process by which the coating of the instant claims is applied (see instant specification page 16, line 17-page 17, line 27); so granules of Hong are deemed to possess have coating weight per unit surface area varies by no more than 10 percent and wherein the coating completely covers the base particles (para 30-31).
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, Hong teaches the coating may be applied uniformly (para 14-17) which would have suggested to one of ordinary skill in the art at the time of invention a coating that is uniformly applied (i.e., completely covers the particle and lacks variation in coating weight).
Regarding claim 33, Fensel teaches the granules cover at least 95% of the surface of the base sheet (para 21).
Regarding claim 37, Fensel suggests the roofing product may have a reflectivity (i.e., reflectance) of above 90% (para 15).
Regarding claim 38, Fensel suggests a plurality of second granules disposed on the base sheet in interstices between the solar heat- reflective roofing granules (para 20).

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong in view of Skelhorn.
Regarding claim 39, Hong would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a process for preparing solar heat reflective roofing granules (para 10, 13) comprising providing base particles with an average particle size of between #8 and #50 U.S. mesh (para 13) with a flake-like geometry (para 54) wherein the granules are provided with a uniform coating (para 19) containing a binder (para 71) and a solar heat reflective colorant or pigment such as titanium oxide (para 17, 82) (i.e., the process comprising: providing base particles having a flake-like geometry, and an average particle size from #5 US mesh to #50 US mesh (providing a coating composition including a coating binder and at least one solar heat reflective pigment; coating the base particles with the coating composition to provide a uniform coating layer on the base particles).
Hong as modified by Fensel fails to teach the solar heat-reflective pigment providing a solar heat reflectance of greater than 70 percent to the granules.
Skelhorn teaches a composition of a thermally insulating coating system (i.e., paint) with the benefit of increased solar reflectance and lower thermal conductivity (abstract) for the exterior of constructions (i.e., roofing materials). Skelhorn teaches the coating comprises a binder (para 20) and an infrared-reflective (i.e., solar heat-reflective) pigment (page 6, Table 4). Skelhorn teaches the coating system has solar reflectance of at least 70 percent (Fig 9). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to combine the pigments of Skelhorn with the granule coatings of Hong as modified by Fensel for roofing materials with increased solar reflectance and lower thermal conductivity.

Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong in view of Skelhorn and Fensel.
Regarding claim 40, Hong would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a process for preparing solar heat reflective roofing granules and/or solar heat reflective roofing products (para 10, 13) comprising providing base particles with an average particle size of between #8 and #50 U.S. mesh (para 13) with a flake-like geometry (para 54) wherein the granules are provided with a uniform coating (para 19) containing a binder (para 71) and a solar heat reflective colorant or pigment such as titanium oxide (para 17, 82) (i.e., the process comprising: providing base particles having a flake-like geometry, and an average particle size from #5 US mesh to #50 US mesh; providing a coating composition including a coating binder and at least one solar heat- reflective pigment; coating the base particles with the coating composition to provide a uniform coating layer on the base particles); wherein the granules are applied to the upper surface of a bituminous base sheet (para 93-95) (i.e., providing a bituminous base sheet having an upper surface; and applying the solar heat-reflective roofing granules to the upper surface of the base sheet).
Hong as modified by Fensel fails to teach the solar heat-reflective pigment providing a solar heat reflectance of greater than 70 percent to the granules; and the solar heat-reflective roofing granules being applied to at least 85 percent of the upper surface.
Skelhorn teaches a composition of a thermally insulating coating system (i.e., paint) with the benefit of increased solar reflectance and lower thermal conductivity (abstract) for the exterior of constructions (i.e., roofing materials). Skelhorn teaches the coating comprises a binder (para 20) and an infrared-reflective (i.e., solar heat-reflective) pigment (page 6, Table 4). Skelhorn teaches the coating system has solar reflectance of at least 70 percent (Fig 9). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to combine the pigments of Skelhorn with the granule coatings of Hong for roofing materials with increased solar reflectance and lower thermal conductivity.
Fensel teaches roofing materials comprising roofing granules (26, 28) applied to the upper surface of the roofing materials (22) (i.e., base sheets) (fig 3). Fensel teaches the granules have an opacity of greater than 90% as to prevent light from passing through the granules and damaging the underlying asphalt coating (para 18). Fensel teaches the granules may be any shape (para 15). Fensel teaches the granules cover at least 95% of the surface of the base sheet (para 21).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the roofing materials of Fensel with the roofing products of Hong as modified by Skelhorn for roofing products with roofing granules that prevent light from passing through and damaging the underlying asphalt coating.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong, Fensel, and Skelhorn as applied to claim 1 above, and further in view of Stephens et al (WO 2008/147972).
Hong as modified by Fensel and Skelhorn teaches the solar heat-reflective roofing granules according to claim 21.
Hong as modified by Fensel and Skelhorn fails to suggest the base particles are selected from the group consisting of naturally occurring rocks.
Stephens teaches roofing granules with high solar reflectance wherein the granules comprise base particles selected from the group consisting of naturally occurring rocks with low solar reflectance in the range around 8 to 15 percent (abstract, page 7, lines 16-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the roofing granules of Stephens for the roofing granules of Hong as modified by Fensel and Skelhorn, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783